UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                 No. 20-2288


In re: DAN BRITTON HODGES, JR.,

                 Petitioner.



                                 No. 20-2291


In re: TRAVIS LAMAR WALL,

                 Petitioner.



                                 No. 20-2293


In re: LAMARE P. JORDAN,

                 Petitioner.



                                 No. 20-2294


In re: KUNTA KENTA REDD,

                 Petitioner.


                       On Petitions for a Writ of Mandamus.
       (3:17-cr-00037-REP-1; 2:17-cr-00034-RAJ-RJK-1; 7:08-cr-00043-D-1)
Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Dan Britton Hodges, Jr., Travis Lamar Wall, Lamare P. Jordan, Kunta Kenta Redd,
Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          Dan Britton Hodges, Jr., Travis Lamar Wall, Lamare P. Jordan, and Kunta Kenta

Redd have filed petitions for a writ of mandamus, seeking orders from this court directing

federal officials to take steps to protect inmates at the Federal Correctional Institution

Ashland from COVID-19. We conclude that petitioners are not entitled to mandamus

relief.

          Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when the

petitioner has a clear right to the relief sought.      Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

          The relief sought by petitioners is not available by way of mandamus. Accordingly,

we deny the petitions for a writ of mandamus. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITIONS DENIED




                                              3